                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                 EASTERN DIVISION


MARIO BERRY,                                     )
                                                 )
                                                 )
         Plaintiff,                              )
                                                 )
vs.                                              )          Case No. 4:16-cv-00473-JAR
                                                 )
BEST TRANSPORTATION, INC., d/b/a                 )
BEST TRANSPORTATION OF                           )
ST. LOUIS, et al.,                               )
                                                 )
         Defendants.                             )



                               MEMORANDUM AND ORDER

       This matter is before the Court on the parties’ Joint Motion for Settlement. (Doc. 163.)

                                          Background

       On April 6, 2016, Plaintiff Mario Berry filed suit against Defendants on behalf of himself

and others similarly situated, alleging that they had failed to pay overtime wages in violation of

the Fair Labor Standards Act (“FLSA”), 29 U.S.C. §§ 201-19. (Doc. 1.) The parties conducted

an initial phase of discovery on the issue of whether Berry and those similarly situated were

exempt from overtime protection under the so-called “Motor Carrier Act” (“MCA”) exemption

to the FLSA. (Doc. 75); 29 U.S.C. § 213(b)(1).

       Thereafter, the Court granted summary judgment to Defendants as to the claims of

Named Plaintiffs Everett Scott and Robert Baker but denied summary judgment as to the claims

of Berry. (Docs. 137, 149.) Later, Berry and Defendants reached a settlement. (Doc. 155.)




                                                 1
Because Berry brought claims under the FLSA, this Court must approve of the settlement. See

Barrentine v. Arkansas-Best Freight System, 450 U.S. 728, 740 (1981).

                                            Approval

       “A district court may only approve a settlement agreement in a case brought under

§ 216(b) of the FLSA after it determines that the litigation involves a bona fide dispute and that

the proposed settlement is fair and equitable to all parties.” Williams v. BPV Mkt. Place

Investors, L.L.C., No. 4:14-CV-1047 CAS, 2014 WL 5017934, at *1 (E.D. Mo. Oct. 7, 2014).

Among the factors the court may consider in evaluating the settlement’s fairness are “the stage of

the litigation, the amount of discovery exchanged, the experience of counsel, and the

reasonableness of the settlement amount based on the probability of plaintiffs’ success with

respect to any potential recovery.” Id.

       This Court has duly considered all of the submissions presented with respect to the

proposed settlement and finds that the parties’ proposal is a fair and equitable resolution of a

bona fide dispute. For the reasons set forth in the parties’ supporting documentation, this Court

finds the proposed settlement is in the best interests of the members of the proposed collective in

light of the benefits to the collective accruing therefrom, the substantial discovery and

investigation conducted by counsel prior to the proposed settlement, and the complexity,

expense, risks and probable protracted duration of further litigation including any appeal.

       The Court has reviewed the terms and conditions of the parties’ proposed settlement,

including the individual settlement amounts and attorneys’ fees. Based on these terms and

conditions, and the Court’s familiarity with this case, the Court finds that the proposed settlement

is the result of arms-length negotiations between the parties after counsel had fully investigated

the claims, including the strengths and weaknesses of Plaintiffs’ claims, after the Court ruled on

                                                 2
their respective motions for summary judgment. Based on all these factors, the Court finds that

the proposed settlement has no obvious defects and is within the range of possible settlement

approval such that notice and payment to the FLSA collective as set forth in the proposed

settlement is appropriate.

       Accordingly,

       IT IS HEREBY ORDERED This matter is before the Court on the parties’ Joint Motion

for Settlement (Doc. 163), is GRANTED.

       IT IS FURTHER ORDERED that Plaintiffs’ claims against Defendants are

DISMISSED with prejudice.


Dated this 31st day of January, 2020.



                                               ________________________________
                                               JOHN A. ROSS
                                               UNITED STATES DISTRICT JUDGE




                                              3
